NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1463-16T3


JEFFREY S. GOLDSTEIN,

        Plaintiff-Appellant,

v.

MERYL S. GOLDSTEIN,

     Defendant-Respondent.
___________________________

              Submitted September 20, 2017 – Decided December 5, 2017

              Before Judges Simonelli and Rothstadt.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Bergen County,
              Docket No. FM-02-0424-14.

              Jeffrey S. Goldstein, appellant pro se.

              Callagy Law, PC, attorneys for              respondent
              (Brian P. McCann, on the brief).

PER CURIAM

        In this post-judgment matrimonial matter, plaintiff Jeffrey

S. Goldstein appeals from the November 4, 2016 Family Part order,

which denied his motion for a downward modification of his child

support obligation.         We affirm.
     The following facts are pertinent to our review.                   Plaintiff

and defendant Meryl S. Goldstein were married in 1990, and divorced

in 2015.    They have two children, one born in 1998, and the other

in 2001.    At the time plaintiff filed a complaint for divorce in

August 2013, he was a partner in a law firm, and had gross earned

income of $225,575 in 2012 and 2013.

     On May 5, 2015, the parties executed a Property Settlement

and Support Agreement (PSSA), which was incorporated into their

Dual Final Judgment of Divorce.             The PSSA required plaintiff to

pay child support in the amount of $700 per week for both children,

commencing May 5, 2015.            The PSSA also required plaintiff to

maintain medical insurance for the children.               In the event he no

longer   had    medical     insurance   through     his   employer,      the   PSSA

required    the   parties    to   equally     pay   the   cost    of   same,   with

plaintiff's share added to his weekly child support.

     At the time plaintiff executed the PSSA, he was no longer

employed due to an alleged mental health condition, and was

receiving      disability    benefits    of    $11,608.37        per   month   from

Principal Life Insurance Company (Principal), and $4830 per month

from the Berkshire Life Insurance Company of America, for a total

of $16,438.37 per month.          Plaintiff received his first disability

payment from Principal on August 13, 2014, and knew the payments

would cease two years later.            Because he no longer had medical

                                        2                                  A-1463-16T3
insurance through his law firm, his child support payment increased

to $753.41 per week.

      Plaintiff received his last payment from Principal in August

2016.      On September 23, 2016, he filed a motion for a downward

modification of his child support obligation based on an alleged

change in financial circumstances.

      In    support   of   his   motion,     plaintiff     submitted    a    Case

Information Statement (CIS), dated September 19, 2016.1                He listed

gross   earned    income   of    $31,824     for   2015,   which   represented

compensation from his former law firm, but did not disclose that

he also received monthly payments exceeding $700 from his former

law firm.      In addition, he listed a bank account, but did not

disclose the value.        Further, his list of monthly expenses was

improper.      He listed some expenses as "per month," but listed

others as "per quarter," "every [six] months," "per [week]," and

"per [year]."     He also did not disclose that some of the expenses

represented joint expenses attributable to his current wife.

      Plaintiff   certified      that   he   applied   for   Social    Security

Disability benefits and was denied, but did not disclose the reason

for the denial.       When the motion judge inquired about the denial,




1
    Plaintiff also submitted his prior CIS, dated November 26, 2013.

                                        3                                A-1463-16T3
plaintiff finally disclosed that in February 2016, Social Security

determined he was capable of performing other work.

     In an oral decision, the motion judge found that plaintiff's

year-to-date income, through November 2016, provided him with

enough money to pay his child support and monthly expenses, and

he also had retirement assets at his disposal.     The record reveals

that plaintiff's annual child support obligation of $39,177, plus

his annual expenses listed on his CIS of $90,000, totaled $129,177

in yearly expenses.   Plaintiff received two years of disability

benefits totaling $394,520.      In addition, he received $700 per

month over the same two-year period, for a total of $16,800, plus

a $31,824 payment from his former law firm.        In sum, over a two

year period plaintiff received $443,144, and had $78,354 in child

support and $180,000 in expenses, leaving him with $184,790.

     The motion judge also found plaintiff's CIS was not complete

and clear and failed to disclose all of his income, and plaintiff

failed to disclose that Social Security determined he was capable

of working.   The judge also determined plaintiff knew when he

entered into the PSSA that the $11,608.37 disability payment would

cease in two years, and he presented no evidence he could not work

to supplement his income.      The judge ultimately determined there

was no change in plaintiff's financial circumstance warranting a

downward   modification   of    child   support,   but   rather,   his

                                   4                          A-1463-16T3
circumstances were the same as when he executed the PSSA.              The

judge entered an order on November 4, 2016, denying plaintiff's

motion without prejudice, and directing him to pay $50 per week

toward child support arrears, among other things.            This appeal

followed.

     On appeal, plaintiff argues that the motion judge wrongfully

denied   his   motion.   He   also   argues   the   judge   violated   his

Fourteenth and Sixteenth Amendment Rights.2

     We review a trial court's grant or denial of applications to

modify child support for abuse of discretion.         J.B. v. W.B., 215
N.J. 305, 325-26 (2013) (citation omitted).         We will not disturb

the trial court's decision "unless it is manifestly unreasonable,

arbitrary, or clearly contrary to reason or to other evidence, or

the result of whim or caprice."          Id. at 326 (quoting Jacoby v.

Jacoby, 427 N.J. Super. 109, 116 (App. Div. 2012)).           We discern

no abuse of discretion here.

     A parent seeking to modify a child support order must show

"changed circumstances had substantially impaired the [parent's]

ability to support himself or herself."       Foust v. Glaser, 340 N.J.

Super. 312, 316 (App. Div. 2001) (quoting Lepis v. Lepis, 83 N.J.
139, 157 (1980)).    The movant must "make a prima facie showing of


2
   Plaintiff also argues the judge should be recused. The judge
is retired and not on recall. Thus, this argument is moot.

                                     5                            A-1463-16T3
changed      circumstances     warranting     relief   prior    to     the     court

ordering discovery of the full financial circumstances" of the

parties.     Dorfman v. Dorfman, 315 N.J. Super. 511, 515 (App. Div.

1998) (citation omitted).          "If that showing is made, and after

receipt of ordered discovery, the judge then determines whether

the changed circumstances justify modification."               Ibid.    A plenary

hearing is not required unless there are genuine issues of material

fact.     Ibid. (citation omitted).

      A proper changed circumstances analysis "requires a court to

study the parties' financial condition at the time of the divorce,

as well as, at the time of the application."              Deegan v. Deegan,

254 N.J. Super. 350, 355 (App. Div. 1992).             For this reason, Rule

5:5-4(a) requires the moving party to append a copy of his or her

prior and current CIS.         As we have stated:

              This mandate is not just window dressing. It
              is, on the contrary, a way for the trial judge
              to get a complete picture of the finances of
              the movants in a modification case. This is
              important because the movant bears the initial
              burden in such a case under Lepis v. Lepis,
              83 N.J. 139 (1980).

              [Palombi v. Palombi, 414 N.J. Super. 274, 287
              (App. Div. 2010) (quoting Gulya v. Gulya, 251
N.J. Super. 250, 253-54 (App. Div. 1991)).]

      Further, "[c]ourts have consistently rejected requests for

modification [of support obligations] based on circumstances which

are   only    temporary   or    which   are   expected   but     have    not      yet

                                        6                                    A-1463-16T3
occurred."       Lepis, 83 N.J. at 151 (citation omitted).        "[S]upport,

whether set by court order or agreement, [may] be modified upon a

showing     of   substantial,    non-temporary     changes   in   ability       to

support oneself or pay support."             Gordon v. Rozenwald, 380 N.J.

Super. 55, 67-68 (App. Div. 2005). Temporary unemployment is not

grounds for a modification of support."                Bonanno v. Bonanno, 4
N.J. 268, 275 (1950). The movant must show that the alleged change

in circumstances is involuntary and permanent.             J.B., 215 N.J. at

327.

       Based upon our review of the record, we discern no reason to

disturb the judge's ruling, and affirm substantially for the

reasons the motion judge expressed in her oral decision. Defendant

failed to provide a complete and accurate CIS, and failed to make

a   prima   facie    showing    of   a   significant    change   in   financial

circumstances to warrant a reduction in child support.                He did not

show that changed circumstances had substantially impaired his

ability to support himself, or that he is permanently disabled and

cannot work at all.

       Affirmed.




                                         7                               A-1463-16T3